DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
	 at least first, second and third electric power sources, each power source configured to generate DC current; at least first, second and third charge controllers, the first charge controller being electrically coupled to the first electric power source, the second charge controller being electrically coupled to the second electric power source, and the third charge controller being electrically coupled to the third power source; at least first, second and third battery banks, the first battery bank being electrically coupled to the first charge controller, the second battery bank being electrically coupled to the second charge controller, and the third battery bank being coupled to the third charge controller; at least, second and third DC to AC inverters, the first DC to AC inverter being electrically coupled to the first charge controller, the second DC to AC inverter being electrically coupled to the second charge controller, and the third DC to AC inverter being electrically coupled to the third charge controller; at least first, second and third subpanels, the first subpanel being electrically coupled to one of the first, second, and third DC to AC inverters, the second subpanel being electrically coupled to another of the first, second, and third DC to AC inverters, and the third subpanel being electrically coupled to yet another other of the first, second, and third DC to AC inverters;2Appl. No. 16/571750 Response to Office Action of April 5, 2022a single DC shutoff switch located on an exterior surface of the building, the single DC shutoff switch being configured to, when switched, contemporaneously disconnect the electrical coupling between the first, second and the third electric power sources with the respective first, second and third charge controllers; and a single AC shutoff switch located on an exterior surface of the building, the single AC shutoff switch being configured to, when switched, contemporaneously disconnect at least the electrical coupling between the first and the second DC to AC inverters with the respective first and second subpanels.
In regards to claim 8, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
	an I/O interface, the I/O interface being operatively coupled to the controller and configured to send signals to and receive signals from the controller.
In regards to claim 10, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
	at least first and second electric power sources, each power source configured to generate DC current, the first and second electric power sources comprising one or more of a solar panel array, a hydroelectric generator, and a wind turbine; a first relay bank, the first relay bank comprising a plurality of relay switches configured to selectively electrically couple and decouple the first and second DC to AC inverters with the first and second subpanels; a controller, the controller being operatively coupled to the relay bank to initiate the coupling and decoupling; and an I/O interface, the I/O interface being operatively coupled to the controller and configured to send signals to and receive signals from the controller.
In regards to claim 17, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
	an I/O interface, the I/O interface being operatively coupled to the controller and configured to send signals to and receive signals from the controller.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842